    Case 2:19-cv-18414-KM-JBC Document 33 Filed 12/10/20 Page 1 of 1 PageID: 160




                                UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY
                                                (973) 776-7700
               CHAMBERS OF                                                    U.S. COURTHOUSE
        JAMES B. CLARK, III                                                   50 WALNUT STREET, ROOM 2060
                                                                              NEWARK, NJ 07102
   UNITED STATES MAGISTRATE JUDGE



                                              December 7, 2020


                                              LETTER ORDER


       Re:      Chang, et al. v. Upright Financial Corp., et al.
                Civil Action No. 19-18414 (KM)


       Dear Counsel:

       As discussed during the telephone conference held in this matter earlier today, and for the

reasons set forth on the record, the Court orders as follows:

       1) The motion by Wong, Wong & Associates, P.C. seeking leave to withdraw as counsel for

             Plaintiffs [Dkt. No. 28] is GRANTED.

       2) This case is hereby ADMINISTRATIVELY TERMINATED.




       IT IS SO ORDERED.


                                                           s/ James B. Clark, III
                                                         JAMES B. CLARK, III
                                                         United States Magistrate Judge
